Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered January 7, 1985, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s position, the circumstantial evidence adduced at the trial was sufficient to establish be*585yond a reasonable doubt that the defendant was either a gunman or, at the very least, was an accomplice to the codefendant in the murder of the victim (see, People v Barnes, 50 NY2d 375).
The trial court’s denial of the defendant’s request that the lesser included offenses of manslaughter in the first and second degrees be charged was not improper. The trial testimony revealed that the victim was shot at close range and sustained 11 bullet wounds, including 4 to the head. In view thereof, no reasonable view of the evidence would have justified a charge of manslaughter in either the first or second degrees (see, People v Scarborough, 49 NY2d 364, 373).
We have considered the defendant’s remaining contention and find that it does not require reversal in light of the overwhelming proof of guilt. Mollen, P. J., Bracken, Niehoff and Lawrence, JJ., concur.